Citation Nr: 1733464	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for cervical spine disability, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1988.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2008 rating decision, the RO denied an increase in a 10 percent disability rating for cervical spine disability.  In a July 2009 rating decision, the RO increased the rating to 20 percent, effective April 24, 2008.

In November 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In March 2012, the Board remanded the issue of the cervical spine disability rating to the RO for additional development.

In a February 2015 decision, the Board denied an increase in a 20 percent rating for cervical spine disability.  The Board found that the Veteran's representative had raised a TDIU claim and remanded the TDIU claim to the RO for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's February 2015 decision that denied an increase in a 20 percent rating for cervical spine disability.  In May 2016, VA and the Veteran (the parties) submitted to the Court a Joint Motion for Partial Remand (JMPR) of the November 2015 Board decision, and the Court granted that motion.  In granting the motion the Court vacated, and remanded to the Board for further development, the Board's decision on the issue of the rating for the cervical spine disability.

In July 2016, the Board remanded the claims for an increased rating for the cervical spine disability and for a TDIU.

The Board notes that the Veteran's representative listed the issue of entitlement to an increased rating for service-connected bilateral pes planus in the June 2017 Appellate Brief Presentation.  However, in the May 2016 JMPR, the parties noted they were not appealing the determinations that: (1) during the period prior to March 30, 2012, an increased rating in excess of 10 percent is not warranted for service-connected bilateral pes planus; and (2) during the period from March 30, 2012, an increased rating in excess of 30 percent is not warranted for service-connected bilateral pes planus and that they should be deemed dismissed.  According to the May 2016 Order, the Court dismissed the appeal as to the remaining issues.  The issue of entitlement to an increased rating for service-connected bilateral pes planus is not currently before the Board and to the extent the Veteran intends to raise a new claim for benefits, he is advised that such a claim must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016). 

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims.

The Veteran was provided VA examinations regarding his cervical spine in June, 2009, March 2012, and August 2016.  The Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Accordingly, the Board will remand the cervical spine disability rating issue to obtain more recent VA treatment records, and to provide a new VA medical examination that addresses all of the relevant issues.

The TDIU claim is inextricably intertwined with the increased rating claim, inasmuch as it concerns the occupational impairment due to the service-connected cervical spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of all VA outpatient and inpatient treatment of the Veteran since March 2017.  Associate those records with his claims file.

2.  Then provide the Veteran a VA medical examination to determine the current manifestations and effects of his cervical spine disability.  Provide his updated claims file to the examiner for review.  

The examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report includes testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the cervical spine.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.  If it is not possible to complete any of the range of motion testing described above or concludes that the required testing is not necessary in this case, it should be explained why. 

Ask the examiner to describe the extent of any weakened movement, excess fatigability, or incoordination, on use.  Ask the examiner to express an opinion as to whether there would be additional impairment on repeated use or during flare-ups.  Ask the examiner to, if feasible, express the additional functional impairment due to weakened movement, excess fatigability, or incoordination, or during flare-ups, in terms of the additional degrees of limitation motion.  Ask the examiner, if he or she concludes that it is not feasible to express the additional impairment in degrees of limitation of motion, to explain why such a determination is not feasible.

Ask the examiner to discuss the effect of the Veteran's cervical spine disability on occupational functioning, including the ability to obtain or maintain gainful employment.

Also, comment on the collective occupational impact of all of his service-connected disabilities.

3.  Then readjudicate the claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




